Citation Nr: 0319168	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service January 1973 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama, that denied the above claim.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Here, the RO has not complied with the VCAA.  On remand, the 
RO should notify the veteran of the evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  

Furthermore, the veteran asserts that he currently has 
obstructive sleep apnea which is etiologically related to 
blunt trauma of the nose that he sustained during his period 
of active service.  His service medical records reveal that 
in August 1973, the veteran was treated for multiple 
abrasions and epistaxis sustained as a result of blunt trauma 
to the nose.  In July 2001, he underwent a VA examination at 
which time a diagnosis, in pertinent part, of obstructive 
sleep apnea with intolerance of medical management was 
provided.  A sleep study report dated in August 2001 shows an 
impression of obstructive sleep apnea-hypopnea syndrome.  A 
VA sleep study conducted in September 2001 shows that the 
veteran was found to have obstructive sleep apnea-hypopnea 
syndrome.  There is no opinion of record concerning the 
etiology of the obstructive sleep apnea.  Therefore, the 
veteran should be afforded a VA examination in order to 
obtain an appropriate opinion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).

Finally, the veteran submitted VA records to the RO in May 
2002, subsequent to the issuance of the most recent statement 
of the case (SOC) in March 2002.  He has not waived RO 
consideration of this evidence.  Therefore, the case is 
remanded to the RO for the issuance of a supplemental 
statement of the case (SSOC).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Request the veteran to identify all 
VA and non-VA healthcare providers that 
have treated him for sleep apnea since 
his separation from service.  Make 
arrangements to obtain all identified 
treatment records that have yet to be 
associated with the claims file.  All 
evidence obtained should be incorporated 
into the claims file.  

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
appropriate VA examination.  The claims file 
and a separate copy of this Remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction of 
the examination.  The examiner must annotate 
the examination report that the claims file 
was in fact reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  

The examiner is asked to provide an opinion 
as to the date of onset and etiology of any 
currently diagnosed obstructive sleep apnea.  
Specifically, the examiner should state 
whether it is at least as likely as not that 
any currently diagnosed obstructive sleep 
apnea had its onset during active service or 
is related to any in-service disease or 
injury, particularly the blunt trauma to the 
nose which was sustained in August 1973.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If any report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, ensure 
that no other notification or development 
action, in addition to those directed above, 
is required by the VCAA.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
issuance of the March 2002 SOC.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




